







APPENDIX A
2017 PERFORMANCE UNITS PROVISIONS
As of March 15, 2017, the Board of Directors of Protective Life Corporation (the
“Company”) granted you performance units (“Performance Units”) that, subject to
the satisfaction of the applicable terms and conditions related to such
Performance Units, including, but not limited to, the satisfaction of the
applicable performance vesting conditions specified below, will entitle you to
receive a cash amount based on the PL Tangible Book Value of the Company. You
have also received a Performance Unit Award Letter (“Award Letter”), which
together with these 2017 Performance Units Provisions (“Provisions”),
constitutes your “Performance Unit Award.”
1.General Provisions. The number of Performance Units that you have been
awarded, the Award Period of the Performance Units, and the Grant Date of the
Performance Units are set forth in your Award Letter.
2.Earn-Out of Performance Units.
(a)General. Whether you will receive any cash payment in respect of your
Performance Unit Award will be determined based upon the extent to which the
applicable performance objectives have been satisfied and, except as otherwise
provided in Section 5 below, your continued employment until the date the
Performance Units are paid. Your right to vest in, and the amount payable in
respect of, one-half of your Performance Units is dependent on the Company's
Cumulative After-tax Adjusted Operating Income during the Award Period, and on
Average Return on Equity over the Award Period with regard to the remaining
one-half of the Performance Units, in each case as specified below.
(b)Cumulative After-tax Adjusted Operating Income. Payment with respect to
one-half of your Performance Units will be based on the Company's Cumulative
After-tax Adjusted Operating Income during the Award Period, as determined in
accordance with the following schedule:


Cumulative After-tax
Adjusted Operating Income
(dollars in millions)
Percentage of Performance
Units Earned


Less than $985
0%
$1,075
100%
$1,165 or more
200%



There will be straight-line interpolation between Cumulative After-tax Adjusted
Operating Income between $985,000,000 and $1,075,000,000 to determine the exact
percentage to be paid between 0% and 100%; and between $1,075,000,000 and
$1,165,000,000 to determine the exact percentage to be paid between 100% and
200%.
(c)    Return on Equity. Payment with respect to one-half of your Performance
Units will be based on the Company's Average Return on Equity during the Award
Period, as determined in accordance with the following schedule:
Average Return on Equity
Percentage of Performance
Units Earned
Less than 5.2%
0%
5.6%
100%
6.1% or more
200%



1
    

--------------------------------------------------------------------------------









There will be straight-line interpolation between Average Return on Equity
between 5.2% and 5.6% to determine the exact percentage to be paid between 0%
and 100%; and between 5.6% and 6.1% to determine the exact percentage to be paid
between 100% and 200%.
3.    Definitions.
For purposes of these Provisions, the following terms shall have the following
meanings:
“Average Return on Equity” shall mean annualized Cumulative After-tax Adjusted
Operating Income during the Award Period divided by the average of the GAAP Book
Value of Equity, excluding accumulated other comprehensive income as of the end
of each fiscal quarter during the Award Period (or, if applicable, the number of
quarters completed through the date of a Change in Control).
“Board” shall mean the Board of Directors of the Company.
“Change in Control” shall mean the occurrence of one or more of the following:
(i) any one person or more than one person acting as a group (as provided in
Code Section 409A) other than Parent or any of its affiliates (such person or
group, an “Acquiring Person”) acquires beneficial ownership of the Company's
stock (within the meaning of Section 13(d) of the Securities Exchange Act of
1934, as amended) that, together with stock previously held by the Acquiring
Person, constitutes more than 50% of the total fair market value or more than
50% of the total voting power of the Company, or (ii) an Acquiring Person
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such Acquiring Person) assets from the Company that
have a total gross fair market value equal to or more than 80% of the total
gross fair market value of the Company's assets immediately before such
acquisition or acquisitions.
“Code” shall mean the Internal Revenue Code of 1986, as amended, and any
regulations promulgated thereunder.
“Committee” shall mean the Compensation and Management Succession Committee of
the Board (or such other committee of the Board as the Board shall designate
from time to time) or any subcommittee thereof
“Cumulative After-tax Adjusted Operating Income” is defined as the Company's
total income earned after taxes during the Award Period, excluding the impact of
realized gains or losses on investments and derivatives, any impairment losses
recorded on goodwill and other intangible assets created by the Merger, any
expense borne by the Company that was the result of actions or requirements of
the Company's Parent and were not included in the business plan, and unplanned
changes to income resulting from new accounting pronouncements. Any lost income
due to dividends paid in excess of planned amounts will be added back to
determine after tax operating income.
“Merger” means the merger of another subsidiary of The Dai-ichi Life Insurance
Company, Limited, with and into the Company as of February 1, 2015.
“Parent” shall mean The Dai-ichi Life Insurance Company, Limited or any
successor thereto.
“Participant” shall mean each person (including you) employed by the Company, or
a Subsidiary, who is selected by the Committee to receive a Performance Unit
Award under these Provisions.
“PL Tangible Book Value” as of any date shall mean the Company's consolidated
GAAP book value of equity less accumulated other comprehensive income, less
goodwill created by the Merger (net of impairments), less other intangible
assets created by the Merger (net of deferred taxes, accumulated amortization,
and impairment), plus all dividends paid in excess of planned amounts during the
performance period, plus any lost income (determined based on the 30 year
treasury rate) on dividends in excess of planned amounts (plus any management
fee paid to the Parent).


2
    

--------------------------------------------------------------------------------









“PL Tangible Book Value Per Unit” shall equal the quotient of (i) PL Tangible
Book Value as of the date of the most recent audited balance sheet preceding the
date of determination divided by (ii) the Total PL Units as of the date of
determination.
“Subsidiary” shall mean any corporation of which the Company possesses directly
or indirectly fifty percent (50%) or more of the total combined voting power of
all classes of stock of such corporation and any other business organization,
regardless of form, in which the Company possesses directly or indirectly fifty
percent (50%) or more of the total combined equity interests in such
organization.
“Total PL Units” as of any date shall mean the sum of (i) the number of units
determined by dividing PL Tangible Book Value as of the date of most recent
audited balance sheet preceding January 1, 2017 by $100, and (ii) the number of
units determined by dividing (A) the dollar amount or value of any capital
contribution made to the Company directly or indirectly by the Parent during the
Award Period by (B) the PL Tangible Book Value Per Unit determined as of the
date of the most recent balance sheet preceding the date the capital
contribution is made.
4.Time and Form of Payment. As soon as practicable, but not later than 60 days,
after the end of the Award Period, the Committee will determine the extent to
which any Performance Unit Award has been earned. The value of each earned
Performance Unit shall equal the PL Tangible Book Value Per Unit and shall be
paid not later than the March 15 following the end of the Award Period.
5.Termination of Employment.
(a)Death, Disability or Retirement. Unless the Committee determines to provide
for treatment that is more favorable to you on such terms and conditions as the
Committee may determine, if your employment is terminated by death, disability
(as determined in accordance with generally applicable Company policies) or by
retirement on or after early retirement or normal retirement eligibility under
the terms of the qualified Protective Life Corporation Pension Plan (the
“Pension Plan”), you (or, as applicable, your legal representative or
beneficiary) will receive a payment with respect to a pro-rata portion of your
Performance Units, determined based on a fraction, the numerator of which is
your period of employment during the Award Period and the denominator of which
is the total number of days in the Award Period. The amount in respect of your
pro-rated Performance Units will be determined by applying the performance
achieved through the end of the Award Period (or the date of a Change in
Control, if applicable) against the schedules set forth in Sections 2(b) and
2(c). The remaining portion of your Performance Units (i.e., the excess over the
pro-rated portion) shall be forfeited as of the date your employment terminates.
(b)Special Termination. If your employment is terminated by reason of (1) the
divestiture of a business segment or a significant portion of the assets of the
Company, or (2) a significant reduction by the Company in its salaried work
force, the determination of whether, to what extent, and on what conditions any
payment shall be made with respect to any unvested portion of your Performance
Unit Award shall be at the discretion of the Committee. Any portion of your
Performance Units that the Committee determines is not eligible for payment
under this Section 5(b) shall be forfeited as of the date your employment
terminates.
(c)Other Termination. Unless the Committee determines to provide for treatment
that is more favorable to you on such terms and conditions as the Committee may
determine, if your employment is terminated for any reason not set forth in
Sections 5(a) or (b), any unvested portion of your Performance Unit Award will
be forfeited.
(d)Termination for Cause. Unless the Committee determines to provide for
treatment that is more favorable to you on such terms and conditions as the
Committee may determine, if your employment is terminated for Cause prior to the
date your Performance Units are paid pursuant to Section 4 (the “Payment Date”),
all of your vested and unvested Performance Units will be forfeited. For
purposes of this award, “Cause” shall mean (1) your conviction or plea of nolo
contendere to a felony; (2) an act or acts of extreme dishonesty or gross
misconduct; or (3) violation of the Company's Code of Business Conduct.
6.    Change in Control. In the event of a Change in Control, the Award Period
shall be deemed to have ended on the date of the Change in Control and you shall
be deemed to have earned the greater of (i) 100% of the Performance Units, and
(ii) the percentage of such Performance Units that would derive


3
    

--------------------------------------------------------------------------------









from applying the schedules in Sections 2(b) and 2(c) to Cumulative After-tax
Adjusted Operating Income and Average Return on Equity through the date of the
Change in Control (instead of over the three-year Award Period). Any earned
Performance Units shall be paid based on the PL Tangible Book Value Per Unit as
of the date of such Change in Control within 60 days following the date on which
the Change in Control occurs.
7.    Federal Income Tax Consequences.
(a)General. The following description of the federal income tax consequences of
the Performance Units is based on currently applicable provisions of the Code
and regulations, and is only a general summary. The summary does not discuss
state and local tax laws, which may differ from the federal tax law, or federal
estate, gift and employment tax laws. You are urged to consult with your own tax
advisor regarding the application of the tax laws to your particular situation.
(b)Grant of Performance Units. This grant of Performance Units will not cause
you to be subject to federal income tax.
(c)Payment of Performance Units. You will recognize ordinary income for federal
income tax purposes on the Payment Date, unless you have made an effective
election under the Company's Deferred Compensation Plan for Officers (“Deferred
Compensation Plan”), as discussed in Section 7(d). The amount of income
recognized will be equal to the aggregate of the amount of cash paid.
(d)Deferred Compensation Plan. You may elect to defer payment in respect of your
earned Performance Units, and the recognition of taxable income with respect to
such payment, by making deferral elections under the Deferred Compensation Plan.
If you make effective deferral elections, you will recognize ordinary income
when the deferred portion of the amount payable on your Performance Units is
paid from the Deferred Compensation Plan, in an amount equal to the amount of
cash paid.
You will be provided with more information about this deferral opportunity, and
the Deferred Compensation Plan, before your Performance Units become payable.
(e)ERISA. This Performance Unit Award is not qualified under Section 401(a) of
the Code and is not subject to any of the provisions of the Employee Retirement
Income Security Act of 1974, as amended.
8.    Tax Withholding. The Company will withhold from your Performance Units
payment (or your payment from the Deferred Compensation Plan, if you have made
deferral elections under that plan with respect to your Performance Units), an
amount in cash sufficient to satisfy any applicable federal, state and/or local
tax withholding obligations.
9.Non-transferability of Performance Units. Your Performance Units may not be
assigned, pledged, or otherwise transferred, except upon your death by the laws
of intestacy or descent and distribution.
10.Beneficiary Designations. You may name a beneficiary or beneficiaries (who
must be members of your family and who may be named contingently or
successively) with respect to your rights under your Performance Unit Award
(including the right to receive payment in respect of your Performance Units
after your death) by submitting a written beneficiary designation in a form
acceptable to the Company. Any such designation will be effective only when
filed with the Company's Chief Financial Officer or Controller (or such other
person as the Company may designate) before your date of death, and will (unless
specifically set forth therein) revoke all prior designations. If there is no
beneficiary designation in effect on the date of your death, your beneficiary
will be your surviving spouse or, if you have no surviving spouse, your estate.
11.Administration of the Award. Performance Unit Awards subject to these
Provisions shall be administered by the Committee, which shall have the
authority to select the Participants, to recommend to the Board the awards to be
made to each Participant, and to determine the conditions subject to which
awards will become payable under these Provisions. Notwithstanding anything else
contained herein to the


4
    

--------------------------------------------------------------------------------









contrary, the Committee may delegate any or all of its duties and
responsibilities in respect of all Participants other than the Chief Executive
Officer and all members of the Company’s Performance and Accountability
Committee to a committee of officers comprised of the Chairman and Chief
Executive Officer; the President and Chief Operating Officer; the Executive Vice
President, Chief Legal Officer and Secretary; the Executive Vice President and
General Counsel; the Executive Vice President, Finance and Risk; and the
Executive Vice President and Chief Administrative Officer. In the event that, at
any time any of the aforementioned offices shall be vacant (or the title
associated with such position shall be changed) the person performing the duties
of such position shall serve on such officer's committee.
The Committee shall have full power to administer and interpret, and to adopt
such rules and regulations consistent with the terms of, these Provisions as the
Committee deems necessary or advisable in order to carry out such provisions.
Except as otherwise provided herein, the Committee's interpretation and
construction of these Provisions and its determination of any conditions
applicable to, or the granting of, Performance Unit Awards to specific
Participants shall be conclusive and binding.
The Committee may employ such legal counsel, consultants and agents (including
counsel or agents who are employees of the Company or a Subsidiary) as it may
deem desirable for the administration of these Provisions and may rely upon any
opinion received from any such counsel, consultant or agent and any computation
received from any such consultant or agent. All expenses incurred in the
administration of these Provisions, including, without limitation, for the
engagement of any counsel, consultant or agent, shall be paid by the Company. No
member or former member of the Board or the Committee shall be liable for any
act, omission, interpretation, construction or determination made in connection
with any Performance Unit Awards under these Provisions other than as a result
of such individual's willful misconduct.
12.Amendment. By action of the Board or the Committee, the Company may from time
to time amend, terminate or discontinue these Provisions at any time, but no
amendment, termination or discontinuance of these Provisions will unfavorably
affect any Performance Unit Award previously granted.
13.Effect on Employment and Other Benefits. Receipt of a Performance Unit Award
under these Provisions does not give any Participant any right to receive awards
in the future or to continue in the employ of the Company and its subsidiaries,
and Performance Unit Award recipients are subject to discipline and discharge in
the same manner as any other employee. Subject to the terms of the applicable
plans, income recognized as a result of any payment in respect of Performance
Units will not be included in the formula for calculating benefits under the
Company's Pension Plan, 401(k), and disability plans.
14.Cooperation in Litigation. By accepting a Performance Unit Award subject to
these Provisions, you agree that after your employment terminates (regardless of
the reason), you will cooperate fully with the Company in connection with any
current or future claims, lawsuits, arbitrations, proceedings, examinations,
inquiries or investigations involving the Company that relate to your service
with the Company. This includes being available on reasonable notice for
interviews and other communications with the Company's counsel in connection
with any such matter and appearing at the Company's request (and without a
subpoena) to be deposed or to give testimony.
15.Non-Solicitation Agreement. By accepting a Performance Unit Award subject to
these Provisions, you agree that for one year beginning on the date your
employment terminates (regardless of the reason), you will not (directly or
indirectly) hire, solicit for hire, or assist others in hiring or soliciting for
hire, any employee of the Company or its subsidiaries (“Company Employees”).
This provision shall not apply if you worked in, or were a resident of, the
state of California when your employment terminated. This provision shall not
prohibit you or a future employer of yours from hiring, soliciting for hire, or
assisting others in hiring or soliciting for hire, any Company Employee who (1)
responds to a general solicitation or advertisement that is not specifically
directed to Company Employees, (2) is referred to you or your future employer by
a search firm, employment agency or similar organization, or (3) directly or
indirectly contacts you or your future employer on their own initiative and
without having been solicited.
16.Trade Secrets; Solicitation of Customers. By accepting a Performance Unit
Award subject to these Provisions, you agree to permanently maintain the
confidentiality of the Company's “Trade Secrets.” Trade Secrets shall include
any trade secrets as defined by law, and shall specifically include information


5
    

--------------------------------------------------------------------------------









regarding customers and agents or prospective customers and agents; marketing
and sales techniques, materials and information; records, documents and data;
business practices, policies, procedures and strategies; product and pricing
information; compensation arrangements; financial information; attorney-client
communications; and any other confidential or proprietary information relating
to the Company that is not available to the public. (Information is not a Trade
Secret, however, if it is available in the public domain, has been obtained from
a source other than the Company, or has been lawfully obtained through means
other than your employment relationship with the Company.) In addition, by
accepting a Performance Unit Award subject to these Provisions you agree that
for one year beginning on the date your employment terminates (regardless of the
reason), you will not — whether on your own behalf or on behalf of or in
conjunction with any person or entity — use the Company's Trade Secrets to
solicit any business of the type conducted by the Company as of your termination
date from any person or entity that was either (1) a customer or agent of the
Company as of that date or (2) a prospective customer or agent contacted, called
upon, or serviced by the Company during the twelve months before your
termination date, or induce, promote, facilitate, or otherwise contribute to the
solicitation of such customers or agents or prospective customers or agents
through the use of Trade Secrets.
17.Recovery of Damages by the Company. You agree that if you were to violate any
of Sections 14, 15, or 16 the amount of damages suffered by the Company would be
difficult to determine. Therefore, you agree that the Company will be entitled
to recover liquidated damages from you equal to the amount of income that you
realize under this Award (including all legally required withholdings) (or, if
less, the portion thereof determined by the Committee) if the Committee
reasonably determines in good faith that you violated any of Sections 14, 15, or
16. All determinations under this Section shall be made by the Committee, acting
reasonably and in good faith, and its determinations shall be final, binding and
conclusive on you, the Company, and any other person or entity affected thereby.
This liquidated damages provision does not relinquish any equitable remedies and
other claims for damages that the Company may have.
18.Acceptance of Award. No action is required if you wish to accept your
Performance Unit Award. If you wish to decline your Performance Unit Award, you
must provide the Company with notice of your decision on or before March 31,
2017, by writing or emailing such notice to Rachelle Peeler, Protective Life
Corporation, P.O. Box 2606, Birmingham, Alabama 35202, or
Rachelle.Peeler@Protective.com.
Questions regarding a Performance Unit Award subject to these Provisions and
requests for additional information about these Provisions or the Committee
should be directed to Rachel Goodson, Protective Life Corporation, P.O. Box
2606, Birmingham, Alabama 35202 (telephone (205) 268-5724, e-mail
Rachel.Goodson@Protective.com). These Provisions and your Award Letter contain
the formal terms and conditions of your Award, and you should retain them for
future reference.




6
    